COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-133-CV

IN RE LAWRENCE ANTHONY COLLIER                                         RELATOR

                                       ------------

                               ORIGINAL PROCEEDING

                                       ------------

                           MEMORANDUM OPINION 1

                                       ------------

         The court has considered relator’s application for writ of mandamus and

is of the opinion that relief should be denied. Accordingly, relator’s application

for writ of mandamus is denied.




                                                      PER CURIAM


PANEL A: LIVINGSTON, J.; CAYCE, C.J.; and HOLMAN, J.

DELIVERED: April 15, 2008




   1
       … See T EX. R. A PP. P. 47.4.